 1                                                                                           Hon. Richard A. Jones
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7                             FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                       No. 2:17-cr-00112-RAJ

10                                                   ORDER EXTENDING DEADLINE
                                       Plaintiff,
                                                     FOR DISCOVERY
11
               v.
12
13   EDWARD BUI,
     a/k/a MICAH BUITRON,
14
15                                     Defendant.

16
17
               THIS MATTER having come before the Court upon the Stipulated Motion of the
18
     parties hereto, and the Court having reviewed the records and files herein, it is hereby:
19
               ORDERED that the parties’ Stipulated Motion (Dkt. #58) is GRANTED. The
20
     discovery deadline in this matter is extended to February 10, 2019.
21
               DATED this 15th day of January, 2019.
22
23
24
                                                         A
                                                         The Honorable Richard A. Jones
25                                                       United States District Judge
26
27
28


      ORDER EXTENDING DEADLINE FOR DISCOVERY -- 1
      Case No. 2:17-cr-00112-RAJ
      Order Extending Discovery Deadline.docx          422 W. Riverside Avenue, Suite 1100          Phone: 509.624.5265
                                                       Spokane, Washington 99201-0300               Fax: 509.458.2728
